DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations “the first material region” and “the different material region” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner is unsure whether applicant is referring to the “at least one region 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2016/0270927 A1 to Zellmer et al. (Zellmer).
Regarding at least claim 1
Zellmer teaches a system and method for electrical stimulation in an orthopedic implant that includes at least one implantable component with an implant body, a plurality of electrodes, and implant circuitry (abstract). Zellmer meets the limitations of a 
Regarding at least claim 2
Zellmer teaches the system of claim 1, wherein the implant body is a spinal cage (paragraph 0041 discloses that the medical implant may be a spine cage), and the plurality of electrodes include: a subset of the electrodes composed of the first material that are partially embedded in the spinal cage and partially exposed at electrode sites on the interior surface of the spinal cage, and a subset of electrodes composed of the second material that are partially embedded in the spinal cage and partially exposed at electrode sites on the exterior surface of the spinal cage (paragraph 0073 discloses at least two different electrode sites with differing geometry which are preferably flush with the surface of the body or may protrude from the implant body or be recessed within the implant body; as best understood by the examiner, a first electrode site is a subset of electrodes and a second electrode site is a subset of electrodes, both electrodes are composed of a material, and the electrodes that are flush with the surface are partially exposed and partially embedded, as claimed).
Regarding at least claim 15
Zellmer teaches the system of claim 1, wherein the first set of electrodes from the plurality of electrodes includes exposed electrode sites proximal to a bone growth region, and the second set electrodes from of the plurality of electrodes includes exposed electrode sites distal to the bone growth region (paragraph 0073 discloses that the plurality of electrodes are exposed on an outer surface of the implant body which promotes conductively coupling with the surrounding body tissue and that the electrode sites are distributed across the geometry of the implant bodies in such a way as to facilitate the generation of osteolytic or osteoinductive regions during a controlled stimulation mode; as best understood by the examiner, the electrodes of Zellmer include exposed electrode sites proximal to a bone growth region and exposed electrode sites distal to the bone growth region, depending on which areas are intended for osteolysis and which areas are intended for osteoinduction; the examiner also notes that this limitation is functional and depends on where/how/whether the implant is placed in a patient).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zellmer in view of US Patent Application Publication No. 2011/0009728 A1 to Schouenborg (Schouenborg).
Regarding at least claims 3 and 4
Zellmer teaches the system of claim 1. However, Zellmer does not teach wherein the first material is platinum or wherein the second material is titanium.
Schouenborg teaches a medical electrode having a body that consists of an electrically conductive material, such as platinum or titanium (paragraph 0010) and is used for recording and/or nerve-stimulating purposes (paragraph 0021).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to specify that the electrode of Zellmer, which is used for providing electrical stimulation (paragraph 0049), is composed of a first material that is platinum and a second material that is titanium, since these materials are both well known as being used for electrodes in the body and are electrically conductive, as taught by Schouenborg. The examiner also notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding at least claim 16
Zellmer meets the limitations of a system for altering bone growth near an orthopedic implant comprising: an implant body (paragraph 0041 discloses an implant body that facilitates the generation of osteoconductive regions that promote bone growth), wherein the implant body comprises an exterior surface (outer surface) and an interior surface defining an internal cavity of the implant body (paragraphs 0063 and 0066 discloses that the implantable component  may be an insert which may be fixed to some portion of the implant structure such as within the internal cavity of a spinal cage); a plurality of electrodes (13; paragraph 0073 discloses a plurality of electrodes), wherein each electrode is at least partially embedded in the implant body (paragraph 0073 discloses that the electrode sites may be recessed within the implant body which is interpreted as being at least partially embedded), and comprises at least: - a first set of electrodes from the plurality of electrodes, and - a second set of electrodes from the plurality of electrodes (paragraph 0041 discloses electrode sites distributed across the geometry of the implant bodies in such a way as to facilitate the generation of osteolytic or osteoinductive regions and that the electrodes can be conductively isolated from a subset of the other electrodes and more preferable conductively isolated from each of the set of electrodes such that each electrode could be independently controlled; the examiner notes that the first and second material are not required to be different materials and also that since some of the electrodes are meant for osteolytic regions and some are for osteoinductive regions, one of ordinary skill in the art would recognize the benefit of using different materials for achieving different results); and a control system, comprising a processor (paragraph 0068 discloses implant circuitry composed of various processing units e.g. microprocessors) and circuitry (12) that connects to the plurality of electrodes, - wherein the processor comprises machine instructions configured to control direction and magnitude of current traveling through each electrode from the plurality of electrodes (paragraph 0068 discloses implant circuitry that is effective to control one or more of said electrodes with respect to whether electric current is flowing through the electrode or is not flowing through the electrode, and when current is flowing through the electrode with respect to one or more characteristics of the current flowing through the electrode; at least paragraph 0051 discloses controlling magnitude of current and at least paragraph 0059 discloses adjusting directionality of the current); and a power system comprising a power source (18) and circuitry (19) that provides electrical power for function of the plurality of electrodes paragraph 0046 discloses a system which functions to deliver power to and/or communicate with the implantable component).
However, Zellmer does not teach that the first set of electrodes from the plurality of electrodes, composed of a platinum or that the second set of electrodes from the plurality of electrodes, composed of a titanium.
Schouenborg teaches a medical electrode having a body that consists of an electrically conductive material, such as platinum or titanium (paragraph 0010) and is used for recording and/or nerve-stimulating purposes (paragraph 0021).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to specify that the electrode of Zellmer, which is used for providing electrical stimulation (paragraph 0049), is composed of a first material that is platinum and a second material that is titanium, since these materials are both well known as being used for electrodes in the body and are electrically conductive, as taught by Schouenborg. The examiner also notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding at least claim 19
Zellmer in view of Schouenborg teaches the system of claim 16. Zellmer also teaches wherein the first set of electrodes includes exposed electrode sites proximal to a bone growth region, and the second set of electrodes includes exposed electrode sites distal to the bone growth region (paragraph 0073 discloses that the plurality of electrodes are exposed on an outer surface of the implant body which promotes conductively coupling with the surrounding body tissue and that the electrode sites are distributed across the geometry of the implant bodies in such a way as to facilitate the generation of osteolytic or osteoinductive regions during a controlled stimulation mode; as best understood by the examiner, the electrodes of Zellmer include exposed electrode sites proximal to a bone growth region and exposed electrode sites distal to the bone growth region, depending on which areas are intended for osteolysis and which areas are intended for osteoinduction; the examiner also notes that this limitation is functional and depends on where/how/whether the implant is placed in a patient).
Allowable Subject Matter
Claims 5-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the claimed system in which at least one electrode from the first set of electrodes is comprised of two distinct regions that include a first region composed of a first material and a second region composed of a different material, as well as a switch conductively coupled to the at least one electrode and configured to selectively enable current to travel through each electrode region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774